image21.jpg [image21.jpg]      Exhibit 10.2


RCONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This Confidential Separation Agreement and General Release (“Agreement”) is made
as of May 19, 2020, by and between Castlight Health, Inc., a Delaware
Corporation (“Company”), and Helen Kotchoubey (“Employee”). The Agreement is
based upon the following recitals of fact, which are hereby incorporated into
this Agreement by reference:
A. Employee was employed by Company in the capacity of Chief Operations Officer.
B. Company and Employee mutually agreed to end Employee’s employment with
Company effective as of May 29, 2020 (“Separation Date”).
        C. The Company and Employee (collectively the "Parties") each desire to
enter into this Agreement regarding the termination of Employee’s employment
relationship, without admitting any fault or liability, pursuant to the terms
and conditions set forth below.
NOW, THEREFORE, IN RELIANCE ON THE ABOVE RECITALS AND IN CONSIDERATION OF THE
PROMISES AND COVENANTS SET FORTH BELOW, THE PARTIES MUTUALLY AGREE AS FOLLOWS:
1.Effective Date. This Agreement shall become effective on the eighth (8th) day
after Employee signs and returns this Agreement to the Company provided that
Employee does not revoke this Agreement by written notice to Paul Stearns at the
Company prior to that day (the “Effective Date”) and provided further that
Employee returns this signed agreement to the Company by no later than July 3,
2020. Employee may sign and return this Agreement to the Company after the
Separation Date.
2.Separation of Employment. Employee acknowledges and agrees that (a) Employee’s
employment with the Company is terminated effective as of the Separation Date;
(b) Company has provided Employee a final paycheck that included payment of all
remuneration that Employee earned through the Separation Date; (c) Company has
provided Employee all forms required under California law; (d) Company has paid
all salary, wages, bonuses and any and all other benefits and compensation that
Employee earned during her employment with the Company; (e) Employee will submit
her final documented expense reimbursement statement within ten (10) days
following the Separation Date; and (f) except as otherwise provided in this
Agreement, all benefits and perquisites of employment ceased as of the
Separation Date and Employee will not receive any further salary, bonuses,
vesting of any equity or benefits, or other forms of compensation after the
Separation Date from the Company or any of its affiliates.
3.Separation Benefit. In exchange for Employee’s releases and the promises and
covenants contained herein, following the Effective Date Company shall pay to
Employee by check (a) $200,000 minus mandatory tax withholdings which is
equivalent to six (6) months of Employee’s base salary paid in a cash lump-sum
in accordance with the Company’s standard payroll procedures which will be made
on the sixtieth (60th) day following the Separation (the “Separation Benefit”)
and (b) if Employee elects under COBRA to continue Company provided health
insurance benefits, Company will pay the amount owed by Employee under COBRA for
health insurance for the months of June through September, 2020. Employee
acknowledges and agrees that the Separation Benefit constitutes payments and
consideration that Employee would not otherwise be entitled to receive without
entering into this Agreement.









--------------------------------------------------------------------------------

image21.jpg [image21.jpg]       


4.Release Of Claims.
(a)General Release: Employee, for and on behalf of herself, her agents, heirs,
executors, administrators, and assigns, does hereby release and forever
discharge the Company, and its successors and assigns, and each of its and their
respective directors, officers, employees, shareholders, members, partners,
subsidiaries, affiliates (including any sister and parent companies) and each of
their respective agents, directors, officers, partners, employees and attorneys
(collectively, “Releasees” and individually, “Releasee”), and each of them, from
any and all claims, known or unknown, suspected or unsuspected, that Employee
has or may have relating to, or arising out of the employment of Employee with
Company, or any claim for negligence or wrongful termination, including any
claim for tortious conduct resulting in personal injuries, any claim for
harassment or discrimination on the basis of race, color, national origin,
religion, sex, age, sexual orientation, ancestry, medical condition, marital
status, physical or mental disability, or other protected class, discharge in
violation of public policy and/or violation of any state, federal or local law,
regulation, ordinance, constitution, or common law, including without
limitation, the Age Discrimination in Employment Act, as amended (“ADEA”), the
Older Workers Benefits Protection Act, the Americans with Disabilities Act,
Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Acts, the
National Labor Relations Act, the Labor - Management Relations Act, the Worker
Adjustment and Retraining Notification Act of 1988, the Rehabilitation Act of
1973, the Equal Pay Act, the Pregnancy Discrimination Act, Employee Retirement
Income Security Act of 1974, the Family Medical Leave Act of 1993, , the
California Fair Employment and Housing Act, the California Family Rights Act,
the California Business and Professions Code, the California Labor Code, all as
amended, and any other applicable laws and/or regulations of any applicable
jurisdiction relating to employment or employment discrimination (including
without limitation, the Arizona Civil Rights Act, the Colorado
Anti-Discrimination Act, the Georgia Fair Employment Practices Act, the Illinois
Human Rights Act, the Massachusetts Fair Employment Practices Act, the Minnesota
Human Rights Act, the New York Human Rights Law, the North Carolina Equal
Employment Practices Act, the Pennsylvania Human Relations Act, the Tennessee
Anti-Discrimination Act, the Texas Commission on Human Rights Act, all as
amended) and the law of contract and tort. However, this release is not intended
to bar any claims that, by statute, may not be waived, such as claims for
workers’ compensation benefits, unemployment insurance benefits, or any
statutory right to be indemnified for necessary expenditures or losses incurred
in the discharge of Employee’s duties under California Labor Code Section 2802.
(b)ADEA Release: This Agreement is intended to satisfy the requirements of the
Older Workers’ Benefit Protection Act of 1990 (“OWBPA”). Employee hereby
acknowledge that she is waiving and releasing any rights she has or may have
under the ADEA and that this waiver and release is knowing and voluntary.
Employee acknowledges that the Separation Benefit and other consideration are in
addition to anything to which she was already entitled. Employee agrees further
that she is advised by this Agreement, as required by the OWBPA, that (i) this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after she executes this Agreement, (ii) she has the right to consult
with an attorney prior to signing this Agreement, (iii) she may have at least
forty-five (45) days to consider this Agreement, (iv) she has seven (7) days
following her signing of the Agreement to revoke the Agreement, and (v) this
Agreement shall not be effective until the revocation period has expired,
therefore making the effective date the eighth (8th) day after this Agreement is
signed by Employee following the Separation Date. Employee and the Company agree
that any changes to the Agreement, whether material or immaterial, do not
restart the running of the forty-five (45)-day consideration period. In
addition, this Agreement does not prohibit Employee from challenging the
validity of this Agreement’s waiver and release of claims under the ADEA.










        2



--------------------------------------------------------------------------------

image21.jpg [image21.jpg]       


(c)OWBPA Notice: Employee acknowledges that she has been provided with a notice,
as required by the OWBPA, that contains information about the group of
individuals covered under the Company’s Employment Termination Program
(“Program”), any eligibility factors for participation in the Program, any time
limits applicable to the Program, the job titles and ages of all individuals
eligible or selected to participate in the Program, and the ages of all
individuals in the same job classification who are not eligible or selected to
participate in the Program. (See Attachment 1.)
(d)Section 1542: Employee is familiar with section 1542 of the California Civil
Code, which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee understands and acknowledges that she is releasing unknown claims and
waiving all rights she has or may have under Civil Code Section 1542 or under
any other state statute or common law principle of similar effect based on any
acts or failures to act that occurred as of the date Employee signed this
Agreement.
(e)Nothing herein is intended to release the Company’s statutory obligation
under California Labor Code §2802 to indemnify Employee for any losses or
expenditures incurred as a direct consequence of discharging her duties.
5.Covenant Not To Sue. Employee covenants and agrees that she will never,
individually or with any person, or through any agent, commence or prosecute
against Company or any Releasee any action or other proceeding for any claim
which is released or waived in this Agreement (provided, however, that nothing
in this Agreement prevents Employee from challenging the waiver of her ADEA
claims set forth above in Section 4(b)). Employee further agrees that she will
not aid, assist, abet or in any way encourage any third party or third-party
entity to, in any way, pursue any claims of any kind against Company or any
Releasee, unless she is specifically required by law to engage in such activity.
This Agreement shall be deemed breached immediately upon the commencement or
prosecution of any such action or proceeding by Employee. Notwithstanding the
foregoing, the parties acknowledge and agree that Employee is not waiving or
being required to waive any right that cannot be waived as a matter of law,
including the right to file a charge with or participate in an investigation by
a governmental administrative agency such as the Securities and Exchange
Commission, Equal Employment Opportunity Commission or equivalent state or local
agency in your state or the National Labor Relations Board.
6.Equity Holdings. Employee acknowledges and agrees that Employee has the right
to acquire only those shares that have vested and are exercisable as of the
Separation Date, as shown in Employee's personal account on www.Schwab.com.
 Except as set forth in Employee's Schwab account, Employee does not have any
right to receive or acquire any other security, derivative security or equity of
the Company or any Releasee.  Employee acknowledges and agrees that Employee
must exercise any vested options within 3 months of the Separation Date.
7.No Assignment; Authority. Employee represents and warrants that: no other
person had or has or claims any interest through Employee in the claims released
in this Agreement; she has the sole right and exclusive authority to execute
this Agreement; she has the sole right to receive consideration paid therefore;
there are no liens or claims of liens or assignments in law or equity or
otherwise of or against any of the claims or causes of action or matters
released herein; and she has not sold, assigned, transferred, conveyed or
otherwise disposed of any claim or demand relating to any matter covered by this
Agreement.
        3



--------------------------------------------------------------------------------

image21.jpg [image21.jpg]       


8.Continuing Obligations. Employee represents and warrants that, after the
Separation Date, Employee shall comply with all continuing obligations provided
in this Agreement and in Employee’s Job Offer Letter dated October 14, 2019,
including the At-Will Employment, Confidential Information, Invention Assignment
and Arbitration Agreement and exhibits thereto.
9.Confidential Information. Employee acknowledges and agrees that during the
course of her employment with the Company, Employee had access to and became
acquainted with the Company’s lists of clients, client information, computer
programs, contracts, business plans and strategies, prices, reports, financial
data and similar confidential or proprietary materials or information about the
Company’s or its clients’ business and personal affairs. In addition, Employee
had access to and became acquainted with confidential information of a personal
nature of the Company and its owners, employees, managers and officers,
including, but not limited to, such persons’ salaries and benefits, special
skills and knowledge, identities and job performance. The parties agree that
such business information and information concerning the Company and/or its
owners, employees, partners, managers and officers as set forth above and any
other information concerning the Company reasonably understood to be
confidential constitutes “Confidential Information.” All Confidential
Information which came into Employee’s possession shall remain the exclusive
property of the Company. Under no circumstances can such Confidential
Information be disclosed, disseminated or published in any manner without the
prior written consent of the Company. Employee agrees to inform future employers
of these obligations and Company may also inform Employee’s future employers of
the same as well. This Agreement is in addition to, and does not supersede or
affect, any prior confidentiality agreement with the Company to which the
Employee may have been subject, including but not limited to Employee’s At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement with the Company (the “Confidentiality Agreement”). Employee hereby
represents and warrants that, after the Separation Date, she shall comply with
all continuing obligations provided in her Confidentiality Agreement to the
maximum extent permitted by applicable law.
10.Confidentiality of this Agreement. The content of this Agreement and its
terms and conditions, including the parties’ discussions and negotiations
pertaining and leading up to the Agreement, are confidential and Employee will
not disclose or allow the disclosure of any information concerning this
Agreement and its performance to anyone, except that the Agreement may be
disclosed in confidence by Employee to his attorney(s), accountant(s) or
spouse(s); as required by subpoena or court order; to governmental authorities
or to enforce the rights contained in this Agreement in an appropriate legal
proceeding. In the event Employee receives a subpoena or other legal request to
provide such information, Employee agrees to provide Company with reasonable and
prompt notice in advance of her disclosure of any such information. Employee
agrees that if she is asked for information concerning this Agreement, Employee
will state only that she and the Company reached an amicable resolution of any
disputes concerning Employee’s separation from Company. Failure to comply with
this provision shall constitute a material breach of this Agreement.
Notwithstanding anything to the contrary, Employee is not precluded by this
Agreement from disclosing any information related to sexual harassment or abuse.
11.Non Disparagement. Employee agrees that she shall not disparage the Releasees
to anyone, including but not limited to, employees and former employees, media
or other third parties, or otherwise make statements or take actions (including
on social media) which would place the Releasees, or any of them, in a negative
light. Similarly, Employee will not disparage any Company product or service to
anyone, including but not limited to, employees and former employees, media or
other third parties, or otherwise make statements or take actions (including on
social media) which would place such service in a negative light. Company agrees
that none of its Executive Committee members shall disparage Employee to anyone,
including but not limited to Company employees and former employees, media or
other third parties, or otherwise make statements or take action (including on
social media) which would place Employee in a negative light.


        4



--------------------------------------------------------------------------------

image21.jpg [image21.jpg]       


12.Company Property. Employee acknowledges and agrees that, to the extent she
has not already done so, she shall by the Separation Date deliver to the Company
all property of the Company, including, but not limited to, equipment (e.g.,
laptop computer and cellular telephone), passwords, notebooks, electronic
storage devices, credit cards, business cards, keys, parking or building access
cards, documents, memoranda, reports, written and computer files and data,
books, correspondence, lists, or other written or graphic records, and the like,
relating to the Company’s business, that are in Employee’s possession or
control, including but not limited to copies (including electronic copies) of
any documents or files that contain the Company’s Confidential Information.
13.Future Cooperation. Employee agrees that she will not act in any unlawful
manner that might damage the business of the Company or the Releasees. Employee
agrees that she will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges or complaints by any third party against the Company and/or any
Releasees, unless under subpoena or other court or administrative order or legal
process to do so. Employee further agrees both to immediately notify the Company
upon receipt of any court order, subpoena, or other legal discovery device that
seeks or might require the disclosure or production of the existence or terms of
this Agreement, and to furnish within six (6) business days of her receipt, a
copy of such subpoena or legal discovery device to the Company. In addition,
Employee will use reasonable efforts to cooperate with the Company in connection
with any existing or potential claims, investigations, administrative
proceedings, lawsuits or other legal and business matters which arose during
Employee’s employment or that subsequently arise in connection with any business
matters in which Employee was involved, as reasonably requested by the Company,
provided that such cooperation does not expose Employee to any liability or
prejudice her ability to defend herself with respect to any such liability.
14.Waiver, Modification and Amendment. No provision of this Agreement may be
waived unless in writing signed by both parties hereto. Waiver of any one
provision herein shall not be deemed to be a waiver of any other provision
herein. This Agreement may be modified or amended only by a written agreement
executed by the parties affected thereby.
15.Collaborative Effort. The Company has advised Employee to consult with
independent legal counsel prior to executing this Agreement. The parties shall
bear their own costs and attorneys' fees incurred in negotiating and drafting
this Agreement or incurred prior to the date of execution hereof. No party
hereto or their respective attorneys shall be deemed to have drafted this
Agreement, or any portion thereof, for purposes of construing or interpreting
any of the terms or provisions in any action or proceeding which may hereinafter
arise between them.
16.Execution and Governing Law. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single document. This Agreement is entered into in,
and shall be governed by and construed and interpreted in accordance with, the
internal laws of the State of California without giving effect to its conflict
of laws provisions. Employee acknowledges that she has read this Agreement,
understands all of its terms and executes this Agreement voluntarily and with
full knowledge of its significance.
17.Severability. If any term, provision, covenant, or condition of this
Agreement (the "Provision") is held by an arbitrator or a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions of
this Agreement shall remain in full force and effect and in no way shall be
affected, impaired, or invalidated. If possible, the Provision shall remain in
effect but shall be modified by the court or arbitrator only to the extent
necessary to make it reasonable.
18. Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of 2016
(18 U.S.C. § 1833b), Employee understands that:
        5



--------------------------------------------------------------------------------

image21.jpg [image21.jpg]       


An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
19. Entire Agreement. Other than expressly excepted herein, this Agreement
(along with the Confidentiality Agreement) constitutes the entire agreement
between and among the parties pertaining to the subject matter hereof and the
final, complete and exclusive expression of the terms and conditions of their
Agreement. Any and all prior agreements, representations, negotiations and
understandings made by the parties, oral and written, express or implied, are
hereby superseded and merged herein. This Agreement may be modified, amended or
waived, in whole or in part, only by a written agreement executed by the parties
affected thereby. If any of the terms or provisions of this Agreement or the
Confidentiality Agreement are found to be legally unenforceable, then the
remaining terms and conditions shall nevertheless be fully enforceable without
regard to the terms or provisions that are found to be legally unenforceable.
20.  Not An Admission of Liability. This Agreement, and its performance, does
not constitute and will not be construed as an admission by Company or Employee
of the truth of any contested matter, or of any liability, wrongful act, or
omission.
21.  Breach of Agreement. If, in connection with a breach of this Agreement,
either party is required to retain and utilize the services of counsel to
enforce this Agreement, the parties agree that the substantially prevailing
party in any such enforcement proceeding shall be entitled to its reasonable
attorneys’ fees and costs, including costs of expert witnesses, unless otherwise
prohibited by law.
22.  Review of Separation Agreement: Employee understands that she has at least
forty-five (45) days to consider this Agreement and, by signing below, affirms
that she was advised to consult with an attorney prior to signing this
Agreement. Employee also understands that she may revoke this Agreement in
writing, directed to Paul Stearns, VP, People Strategy within seven (7) days of
signing this Agreement, that the Effective Date of this Agreement is the eighth
(8th) day after Employee signs without revoking, and that Employee’s Separation
Benefit as set forth above in Section 3 will not be paid until after the
Effective Date. Employee further understands that the earliest she may sign and
return this Agreement to the Company is the day after the Separation Date.
Please review the Agreement, and let me know if you have any questions.
23.  Accepting the Agreement: To accept the Agreement, Employee must date and
sign this Agreement below no earlier than the day after the Separation Date, and
no later than September 29, 2018 and return the Agreement to the undersigned.
Employee also may accept this Agreement by providing the undersigned with a
signed facsimile copy or a signed portable document format (“PDF”) of the
Agreement by that date. Employee and the Company agree to accept a signed
facsimile copy or PDF of this Agreement as a fully binding original. If Employee
does not sign and return the Agreement by then, the Agreement will expire.










        6



--------------------------------------------------------------------------------

image21.jpg [image21.jpg]       




By signing below, each party acknowledges and agrees that she/it has reviewed
the terms of this Agreement and knowingly and voluntarily agrees to be bound by
them.
image01.jpg [image01.jpg]
Paul Stearns
VP, People Strategy




Helen Kotchoubey






/s/ Helen Kotchoubey 6/1/2020
Signature Date



























































        7



--------------------------------------------------------------------------------

image21.jpg [image21.jpg]       


        8

